This cause having been submitted to the Court upon the transcript of record, briefs and argument of counsel for the respective parties, to review the order of the Industrial Relations Commission; and
The Court finding no departure from the essential requirements of law, IT IS ORDERED that certiorari is denied. See Scholastic Systems, Inc. v. LeLoup, 307 So.2d 166 (Fla.1974).
ENGLAND, C. J., and BOYD, OVER-TON and HATCHETT, JJ., concur.
SUNDBERG, J., dissents with an opinion.
ALDERMAN, J., dissents.